DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to applicant’s Restriction Election filed on 12/14/2020.
Currently claims 35-55 are pending in the application.
Election/Restrictions
Applicant's election without traverse of Group I, Claims 35-53, in the reply filed on 12/14/2020 is acknowledged.  
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/28/2021 and 09/02/2020 (two IDSs) were filed before the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were considered by the examiner.

Excessive IDS References
Applicant has submitted IDS(s) with 237 references for this Examiner's consideration.
In the limited time allotted by the PTO for review of the IDS, Applicant is advised it should not be presumed this Examiner has carefully reviewed each and every reference submitted or that a reference has inadvertently been overlooked. Applicant is reminded that per MPEP 2004, it is desirable to avoid the submission of long lists of documents if it can be avoided and that if a long list is submitted, Applicant is 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 35-44 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0170957 A1 (Tsao) and further in view of US 2014/0120688 A1 (Booth) and US 2016/0135274 A1 (Fischer).
Regarding claim 35, Tsao discloses, a method of processing semiconductor substrates, the method comprising: 
providing a substrate (204; Fig. 2C; [0020]; i.e. substrate) having a patterned photoresist (214; Fig. 2C; [0020]; i.e. photo resist layer), 
the patterned photoresist (214) comprising a first feature (215; Fig. 2C; [0021]; i.e. first opening) and a second feature (216; Fig. 2C; [0021]; i.e. second opening), 
wherein the first feature (215) is partially defined and comprises photoresist (214) at a bottom of the first feature (215) (Fig. 2C; [0021]); 

    PNG
    media_image1.png
    362
    793
    media_image1.png
    Greyscale

But Tsao fails to teach, after providing the substrate, preferentially depositing carbon-containing material on the photoresist such that more carbon-containing material is deposited at a bottom of the second feature than at the bottom of the first feature; and 

However, in analogous art, Booth discloses, after providing the substrate (8; Fig. 3; [0042]; i.e. SOI substrate), preferentially depositing carbon-containing material (43L; Fig. 3; [0047]; i.e. fill material layer including carbon) on the photoresist (39; Fig. 3; [0047] i.e. hard mask layer) such that more carbon-containing material (43L) is deposited at a bottom of the second feature (249; Fig. 3; [0046]; i.e. second trench) than at the bottom of the first feature (149; Fig. 3; [0046]; i.e. first trench) (Fig. 3; [0046] - [0048]);
Note: Booth teaches in para. [0046] with respect to Fig. 3 that the second trench is completely filled up with carbon containing material 43L, thus with broadest reasonable interpretation, it can be concurred that more carbon-containing material 43L is deposited at a bottom of the second feature 249 than the first feature 149. The examiner also notes that while the relative depth of first trench 149 and second trench 249 are different than what is taught in Tsao, it is well within the purview of a person with ordinary skill in the art to deposit more carbon-containing material at the bottom of the second feature than the first feature, with the teaching of Booth.

    PNG
    media_image2.png
    633
    840
    media_image2.png
    Greyscale

after depositing the carbon-containing material (43L), performing etching (anisotropic or isotropic etching) on exposed surfaces of the substrate (8) (Fig. 4; [0050], [0052]).

    PNG
    media_image3.png
    593
    812
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Tsao and Booth before him/her, to modify the teachings of method of processing a semiconductor substrate with trenches having various heights as taught by Tsao and to include the teachings of forming carbon containing fill material in the trenches as taught by Booth because carbon containing fill materials facilitate the accurate formation of trenches by 
But the combination of Tsao and Booth fails to teach, etching is performed by atomic layer etching.
However, in analogous art, Fischer discloses, etching is performed by atomic layer etching (Fig. 1; [0017], [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Tsao, Booth and Fischer before him/her, to modify the teachings of etching carbon containing fill material using a anisotropic or isotropic etching as taught by Booth and to include the teachings of etching being performed by atomic layer etching as taught by Fischer since atomic layer etching being performed in multiple cycles, provides uniformity, controllability, and greater selectivity to the overall process ([0028]). Thus absent this important teaching in Tsao and Booth, a person with ordinary skill in the art would be motivated to look for it in Fischer while forming the semiconductor substrate with trenches of Tsao.

Regarding claim 36, the combination of Tsao, Booth and Fischer teaches, the method of claim 35, wherein the atomic layer etching (Fig. 1; [0017] - [0028]; Fischer Reference) is performed by: 
exposing the exposed surfaces (top surface) of the substrate (110) to an etching species (120; Fig. 1a; [0018]; i.e. etchant species) and igniting a plasma (Fischer teaches that adsorption process can be 
exposing the modified surface to a second plasma (140; Fig. 1d; [0025]; i.e. plasma) for a duration (multiple cycles – the process is repeated multiple times until the modified top surface of substrate is removed) sufficient to remove the modified surface (adsorption-limited layer on top of substrate 110) (Figures 1a-1e; (0017] – [0028]; Fischer Reference).  
Note: The atomic layer etching technique described by Fischer in Fig. 1, [0017] – [0028] is a standard technique used in the industry with some usual variations. 

    PNG
    media_image4.png
    583
    475
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Tsao, Booth and Fischer before him/her, to modify the teachings of etching carbon containing fill material using a anisotropic or isotropic etching as taught by Booth and to include the teachings of etching being performed by atomic layer etching as taught by Fischer since atomic layer etching being performed in multiple cycles, provides uniformity, controllability, and greater selectivity to the overall process ([0028]). Thus absent this important teaching in Tsao and Booth, a person with ordinary skill in the art would be motivated to look for it in Fischer while forming the semiconductor substrate with trenches of Tsao.

Regarding claim 37, the combination of Tsao, Booth and Fischer teaches, the method of claim 36, wherein a bias (RF bias; Fig. 6A; [0079] – [0080]; Fischer Reference) is applied when exposing the modified surface (top surface of the substrate in Fig. 1d) to the second plasma (140; Fig. 1d; [0025]; i.e. plasma; Fischer Reference). See claim 36 for 103 motivation.
Note: A bias is applied and varied to control the ion energy during plasma generation. Fischer teaches an RF bias power supply 620 connected to plasma processing chamber housing 604 in para. [0079] – [0080] with reference to Fig. 6A, where a capacitively coupled plasma (CCP) reactor appropriate for implementing various ALE processes is illustrated.

Regarding claim 38, the combination of Tsao, Booth and Fischer teaches, the method of claim 36, wherein the modified surface (top surface of the substrate in Fig. 1d) are etched (Fig. 1d; [0026]) without sputtering material (Fischer does not teach any sputtering material below the top surface of the substrate) underlying the modified surface (Figures 1a-1e; [0017] – [0028]; Fischer Reference). Thus Fischer teaches the limitation. See claim 36 for 103 motivation.
Note: The way atomic layer etching is administered to etch a surface as explained by Fischer in Figures 1a-1e; para. [0017] – [0028], there is no need for any sputtering material underlying the surface. Fischer further teaches in para. [0030] that the atomic layer etch 

Regarding claim 39, the combination of Tsao, Booth and Fischer teaches, the method of claim 36, wherein exposing the exposed surfaces (top surface) of the substrate to the etching species further comprises introducing a diluent inert gas selected from the group consisting of helium, argon, neon, krypton, and xenon ([0029], [0035] – [0037]; Fischer Reference).  See claim 36 for 103 motivation.

Regarding claim 40, the combination of Tsao, Booth and Fischer teaches, the method of claim 35, wherein the substrate (8; Fig. 3; [0042]; i.e. SOI substrate; Booth Reference) further comprises an underlayer (30; Fig. 3; [0036]; i.e. top semiconductor layer; Booth Reference) adjacent to, and underlying the photoresist (39), and 
the carbon-containing material (43L) is preferentially deposited so as not to deposit on exposed regions (Booth teaches oxygen-impermeable layer 41L made of silicon nitride or a dielectric metallic nitride protecting underlayer 30 from carbon-containing material 43L; Fig. 3; [0046]) of the underlayer (30) (Fig. 3; [0046] - [0048]; Booth Reference). See claim 35 for 103 motivation.

    PNG
    media_image2.png
    633
    840
    media_image2.png
    Greyscale

Regarding claim 41, the combination of Tsao, Booth and Fischer teaches, the method of claim 35, wherein the carbon-containing material (43L; Fig. 3; [0047]; i.e. fill material layer including carbon; Booth Reference) selectively deposited on the photoresist (39; Fig. 3; [0047] i.e. hard mask layer; Booth Reference) has a slower etch rate than the photoresist when exposed to the atomic layer etching (Figures 1a – 1e; [0017]; Fischer Reference). See claim 35 for 103 motivation.
Note: Fischer teaches in para. [0017] with respect to Figures 1a-1e that depending on the manner in which an atomic layer etch (ALE) technique causes activation of the surface reaction, a substrate feature (trench) may be etched vertically, but substantially not horizontally, and an etching operation may etch the bottom/base of a feature but not substantially etch its sidewalls. Such selectivity is partially enabled by the adsorption limited nature of the etch process, as well as the manner of the activation. The schematic substrate cross-sections shown in FIGS. 1(a)-1(e) illustrate such an 

    PNG
    media_image4.png
    583
    475
    media_image4.png
    Greyscale

Regarding claim 42, the combination of Tsao, Booth and Fischer teaches, the method of claim 35, wherein etch rate of the photoresist (39; Fig. 3; [0047] i.e. hard mask layer; Booth Reference) during atomic layer etching (Figures 1a – 1e; [0017]; Fischer Reference) is faster than etch rate of the carbon-containing material (43L; Fig. 3; [0047]; i.e. fill material layer including carbon; Booth Reference). See claim 35 for 103 motivation.
Note: Fischer teaches in para. [0017] with respect to Figures 1a-1e that depending on the manner in which an atomic layer etch (ALE) technique causes activation of the surface reaction, a substrate feature (trench) may be etched vertically, but substantially not 

Regarding claim 43, the combination of Tsao, Booth and Fischer teaches, the method of claim 35, wherein the atomic layer etching removes photoresist anisotropically ([0017]; Fischer Reference). See claim 35 for 103 motivation.
Note: Fischer teaches in para. [0017] that an atomic layer etch (ALE) technique causes activation of the surface reaction, a substrate feature may be etched vertically, but substantially not horizontally; for example, an etching operation may etch the bottom/base of a feature but not substantially etch its sidewalls. This is equivalent to anisotropic etching. The schematic substrate cross-sections shown in FIGS. 1(a)-1(e) illustrate such an atomic layer etch (ALE) process. 

Regarding claim 44, the combination of Tsao, Booth and Fischer teaches, the method of claim 35, wherein deposition thickness (thickness of carbon containing layer 43L is dependent on the aspect ratio of the features; Fig. 3; [0048]; Booth provided detailed description in para. [0048] from which it is evident that deposition thickness depends on depth and width of the trenches 149 and 249) in the first (149) and second (249) features is dependent on aspect ratio of the first and second features (Fig. 3; [0048]; Booth Reference). See claim 35 for 103 motivation.

    PNG
    media_image2.png
    633
    840
    media_image2.png
    Greyscale


Regarding claim 50, the combination of Tsao, Booth and Fischer teaches, the method of claim 35, wherein preferentially depositing and performing atomic layer etching are repeated in cycles until the first feature has the same critical dimension as the second feature (Figures 1a-1e; (0017] – [0028]; Fischer Reference). See claim 35 for 103 motivation.
Note: Fischer teaches in para. [0001] that multiple "ALE cycles" are typically required to accomplish the desired amount of substrate etching. The desired amount is dependent on the specific application. The examiner notes that the “critical dimension” or the scope of the “critical dimension” for that matter is dependent on the application. But what is important here is multiple "ALE cycles" are typically administered until the application specific “critical dimension” is reached. Hence, Fischer teaches the limitation.

    PNG
    media_image4.png
    583
    475
    media_image4.png
    Greyscale

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Tsao, Booth and Fischer as applied to claim 35, and further in view of Lithography Simulation for the Fabrication of Silicon Photonic Devices with Deep-Ultraviolet Lithography, Xu Wang et al., IEEE, pp. 288-290, 2012 (Xu).
Regarding claim 45, the combination of Tsao, Booth and Fischer teaches, the method of claim 35, wherein the photoresist is patterned by ultraviolet lithography ([0139]; Fischer Reference) but fails to teach, the photoresist is patterned by deep ultraviolet lithography.
However, in analogous art, Xu discloses, the photoresist is patterned by deep ultraviolet lithography (Section I: Introduction).
.	

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Tsao, Booth and Fischer as applied to claim 35, and further in view of Extreme Ultraviolet Lithography, Richard Stulen, IEEE Journal of Quantum Electronics, pp. 694-699, May 1999 (Stulen).
Regarding claim 46, the combination of Tsao, Booth and Fischer teaches, the method of claim 35, wherein the photoresist is patterned by ultraviolet lithography ([0139]; Fischer Reference) but fails to teach, the photoresist is patterned by extreme ultraviolet lithography.  
However, in analogous art, Stulen discloses, the photoresist is patterned by extreme ultraviolet lithography (Section II: EUV Lithography).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Tsao, Booth, .	

Claims 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Tsao, Booth and Fischer as applied to claim 35, and further in view of US 2007/0117040 A1 (Brock).
Regarding claim 47, the combination of Tsao, Booth and Fischer teaches claim 35, but fails to teach, wherein the photoresist is patterned by immersion lithography.  
However, in analogous art, Brock discloses, wherein the photoresist is patterned by immersion lithography ([0027]).
Note: Brock teaches in para. [0027] that the coated substrate including a photoresist layer may be exposed to imaging radiation using immersion lithography, wherein an imaging medium is applied to the coated substrate prior to exposure.


Regarding claim 48, the combination of Tsao, Booth, Fischer and Brock teaches, the method of claim 47, wherein the immersion lithography involves exposing the photoresist to argon fluoride ([0002], [0027]). See claim 47 for 103 motivation.
Note: Brock teaches in para. [0002] that the immersion lithography offers the potential to extend current 193 nm argon fluoride-based technology to 45 nm critical dimensions (half-pitch DRAM) and beyond by effectively improving the depth-of-focus processing .

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Tsao, Booth and Fischer as applied to claim 35, and further in view of US 2001/0024769 A1 (Donoghue).
Regarding claim 49, the combination of Tsao, Booth and Fischer teaches in claim 35, the method, wherein preferentially depositing the carbon- containing material on the photoresist on the substrate (Fig. 3; [0046] - [0048]; Booth Reference) but fails to teach, the method further comprises introducing methane.  
However, in analogous art, Donoghue discloses, the method further comprises introducing methane (methane, CH4; [0026]).
Note: Donoghue teaches in the abstract that methane facilitates removal of photoresist, post-etch polymers, and other assorted residues from semiconductor devices at the end of the manufacturing step. With this teaching, a person with the ordinary skill in the art could use methane itself as a carbon- containing material on the photoresist. The examiner notes that this is well within the purview of a person with ordinary skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Tsao, Booth, .	

Claims 51 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0170957 A1 (Tsao) and further in view of US 2014/0120688 A1 (Booth), US 2016/0135274 A1 (Fischer) and US 2014/0175617 A1 (Antonelli).
Regarding claim 51, the combination of Tsao, Booth and Fischer teaches, a method of processing semiconductor substrates, the method comprising: 
providing a substrate (204; Fig. 2C; [0020]; i.e. substrate) having a patterned photoresist (214; Fig. 2C; [0020]; i.e. photo resist layer), 
the patterned photoresist (214) comprising a first feature (215; Fig. 2C; [0021]; i.e. first opening) and a second feature (216; Fig. 2C; [0021]; i.e. second opening), 
wherein feature depth of the first feature (215) is less than thickness of the patterned photoresist (214) (Fig. 2C; [0020] – [0021]); Attorney Docket No: LAMRP349D1US- 

    PNG
    media_image1.png
    362
    793
    media_image1.png
    Greyscale

But Tsao fails to teach, after providing the substrate, depositing carbon-containing material over the patterned photoresist by plasma enhanced chemical vapor deposition; and
after depositing the carbon-containing material, etching the substrate by modifying a surface of exposed surfaces on the substrate to form modified surfaces and etching the modified surfaces.  
However, in analogous art, Booth discloses, 4297-3US3Application No. Filed Herewithafter providing the substrate (8; Fig. 3; [0042]; i.e. SOI substrate), depositing carbon-containing material (43L; Fig. 3; [0047]; i.e. fill material layer including carbon) over the patterned photoresist (39; Fig. 3; [0047] i.e. hard mask layer) by chemical vapor deposition (Fig. 3; [0048]); and 

    PNG
    media_image2.png
    633
    840
    media_image2.png
    Greyscale

after depositing the carbon-containing material (43L), etching the substrate (8) (Fig. 4; [0050]),

    PNG
    media_image3.png
    593
    812
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Tsao and Booth before him/her, to modify the teachings of method of processing a semiconductor substrate with trenches having various heights as taught by Tsao and to include the teachings of forming carbon containing fill material in the trenches as taught by Booth because carbon containing fill materials facilitate the accurate formation of trenches by selective etching compared to other layers on the substrate ([0047]). Thus absent this 
But the combination of Tsao and Booth fails to teach, etching the substrate is done by modifying a surface of exposed surfaces on the substrate to form modified surfaces and etching the modified surfaces.  
However, in analogous art, Fischer discloses, etching the substrate (110) is done by modifying a surface (top) of exposed surfaces on the substrate (110) to form modified surfaces (adsorption-limited layer on top of substrate 110; Fig. 1c; [0027]) and etching the modified surfaces (using atomic layer etching) (Fig. 1; [0017] - [0028]).  
	Note: Fischer explained the modification of the top surface of the substrate using plasma and subsequent atomic layer etching in Figures 1a – 1e, para. [0017] – [0028].

    PNG
    media_image4.png
    583
    475
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Tsao, Booth and Fischer before him/her, to modify the teachings of etching carbon containing fill material using a anisotropic etching as taught by Booth and to include the teachings of etching being performed by first modifying the top of the substrate by an etchant and subsequently performing atomic layer etching as taught by Fischer since atomic layer etching being performed in multiple cycles, it provides uniformity, controllability, and greater selectivity to the overall process ([0028]). Thus absent this important teaching in Tsao and Booth, a person with ordinary skill in the art would be motivated to look for it in Fischer while forming the semiconductor substrate with trenches of Tsao.
But the combination of Tsao, Booth and Fischer fails to teach, deposition is performed by plasma-enhanced chemical vapor deposition (PECVD).
However, in analogous art, Antonelli discloses, deposition is performed by plasma-enhanced chemical vapor deposition (PECVD) ([0032]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Tsao, Booth, Fischer and Antonelli before him/her, to modify the teachings of deposition performed by chemical vapor deposition (CVD) as taught by Booth and to include the teachings of deposition performed by plasma-enhanced chemical vapor deposition (PECVD) as taught by Antonelli since PECVD has several known advantages including low deposition temperature, high purity, good step coverage and easy control of reaction parameters. Thus, a person with ordinary skill in the art would be motivated to use PECVD deposition technique similar to Antonelli while forming the semiconductor substrate with trenches of Tsao.

Regarding claim 53, the combination of Tsao, Booth, Fischer and Antonelli teaches, the method of claim 51, further comprising repeating the depositing and the etching in cycles such that each cycle causes the feature depth of the first feature to approach the thickness of the patterned photoresist (Figures 1a-1e; (0017] – [0028]; Fischer Reference). See claim 51 for 103 motivation.
Note: Fischer teaches in para. [0001] that multiple "ALE cycles" are typically required to accomplish the desired amount of substrate .

    PNG
    media_image4.png
    583
    475
    media_image4.png
    Greyscale


Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Tsao, Booth, Fischer and Antonelli as applied to claim 51, and further in view of Extreme Ultraviolet Lithography, Richard Stulen, IEEE Journal of Quantum Electronics, pp. 694-699, May 1999 (Stulen).
Regarding claim 52, the combination of Tsao, Booth, Fischer and Antonelli teaches, the method of claim 51, further comprising prior to providing the substrate (110), wherein the photoresist is patterned by ultraviolet lithography ([0139]; Fischer Reference) but fails to teach, the photoresist is patterned by extreme ultraviolet lithography.  
However, in analogous art, Stulen discloses, the photoresist is patterned by extreme ultraviolet lithography (Section II: EUV Lithography).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Tsao, Booth, Fischer, Antonelli and Stulen before him/her, to modify the teachings of the photoresist being patterned by normal ultraviolet lithography as taught by Fischer and to include the teachings of the photoresist being patterned by extreme ultraviolet lithography as taught by Stulen since extreme ultraviolet lithography is capable of printing very fine features or the resolution which is proportional to the exposure wavelength divided by the numerical aperture of the lens (Section I: Introduction). Thus the print resolution can be controlled by the exposure wavelength. Thus a person with ordinary skill in the art would be motivated to use extreme ultraviolet lithography similar to Stulen while forming the semiconductor substrate with trenches of Tsao.	


Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2007/0212889 A1 (Abatchev) – A method of etching substrates employing a trim process for critical dimension control for integrated circuits is disclosed. The method of etching includes providing a first hard mask layer over a target layer, providing a second hard mask layer over the first hard mask layer, providing a photoresist layer over the second hard mask layer, forming a pattern in the photoresist layer, transferring the pattern into the second hard mask layer and trimming the second hard mask layer with the photoresist layer on top of the second hard mask layer. The top surface of the second hard mask layer is protected by the photoresist and the substrate is protected by the overlying first hard mask layer during the trim etch, which can therefore be aggressive.
2. US 2010/0297847 A1 (Cheng) - A self-assembly of block copolymers are disclosed, in which by beginning with openings (in one or more substrates) that have a targeted CD (critical dimension), holes are formed, in either regular arrays or arbitrary arrangements. The percentage variation in the average diameter of the formed holes is less than the percentage variation of the average diameter of the initial openings.
3. US 2016/0118246 A1 (Kang) – The methods for filling one or more gaps on a semiconductor substrate are disclosed. The methods are useful for 
4. ‘Liquid immersion lithography: Why, how, and when?’, Rothschild, Journal Vacuum Science Technology, pp. 2877-2881, Nov/Dec 2004 (Rothschild).
5. US 20160365248 A1 (Mebarki) - Deposition of a conformal organic material over a feature formed in a photoresist or a hard mask is disclosed. The deposition conformal organic material decreases the critical dimensions and line edge roughness. An ultra-conformal carbon-based material is deposited over features formed in a high-resolution photoresist. The conformal organic layer formed over the photoresist thus reduces both the critical dimensions and the line edge roughness of the features.
6. US 2014/0239462 A1 (Shamma) – A multi-layer stack is disclosed for use in extreme ultraviolet lithography tailored to achieve optimum etch contrast to shrink features and smooth the edges of features while enabling use of an optical leveling sensor with little or reduced error. The multi-layer stack may include an atomically smooth layer with an average local roughness of less than a monolayer, and one or more underlayers, which may be between a target layer to be patterned and a photoresist. 
7. US 2014/0193580 A1 (Tiron) - A method for making patterns on the surface of a substrate by graphoepitaxy is disclosed, including depositing a layer of resin on the surface of the substrate, making patterns in the resin on the surface of a substrate, curing the patterns in the resin by producing a layer of amorphous carbon on the surface of the patterns in the resin, depositing a layer of statistical copolymer after curing the patterns in the resin, grafting the layer of statistical copolymer onto the patterns in the resin by annealing and depositing a layer of a block copolymer into the spaces defined by the patterns in the resin after curing the patterns and the grafting of the layer of statistical copolymer.
8. US 2009/0286402 A1 (Xia) - A method for forming narrow vias in a substrate is disclosed including etching a pattern recess into a substrate by conventional lithography. A thin conformal layer is formed over the surface of the substrate, including the sidewalls and bottom of the pattern recess. The thickness of the conformal layer reduces the effective width of the pattern recess. The conformal layer is removed from the bottom of the pattern recess by anisotropic etching to expose the substrate beneath. The substrate is then etched using the conformal layer covering the sidewalls of the pattern recess as a mask. The conformal layer is then removed using a wet etchant.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


03/10/2021